UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01766 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2016 – March 31, 2017 Item 1: Reports to Shareholders Semiannual Report | March 31, 2017 Vanguard Wellesley ® Income Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended March 31, 2017, Vanguard Wellesley Income Fund returned 1.55% for Investor Shares, lower than the return of its benchmark index and the average return of its peers. • The fund allocates 60% to 65% of its assets to investment-grade bonds. For a half year that saw interest rates rise and prices fall, the fund’s fixed income portfolio slightly trailed its bond benchmark, the Bloomberg Barclays U.S. Credit A or Better Bond Index. The fund’s tilt toward even higher-quality fixed income securities than those in its bond benchmark held back performance, as this position was out of sync with a market where lower-quality securities did better than higher-rated bonds. • The fund’s stock portfolio, which represents 35% to 40% of its assets, trailed its stock benchmark, the FTSE High Dividend Yield Index. The advisor’s selections among industrial, financial, and health care stocks detracted most from relative performance. Total Returns: Six Months Ended March 31, 2017 Total Returns Vanguard Wellesley Income Fund Investor Shares 1.55% Admiral™ Shares 1.58 Wellesley Income Composite Index 1.78 Mixed-Asset Target Allocation Conservative Funds Average 2.10 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.22% 0.15% 0.81% The fund expense ratios shown are from the prospectus dated January 27, 2017, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2017, the fund’s annualized expense ratios were 0.23% for Investor Shares and 0.15% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Mixed-Asset Target Allocation Conservative Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, For many people, including me, falling interest rates have been the general trend in the bond market throughout our working lives. At the beginning of 1983, the year I graduated from business school, the yield of the benchmark 10-year U.S. Treasury note stood at more than 10%. It was less than 2.5% at the beginning of 2017. Because bond prices move in the opposite direction from rates, my career happens to have overlapped with the greatest bull market for bonds in history. It appears that may be changing. And, of course, there’s no shortage of advice about how to prepare for the shift. Rates may be headed higher (really) This bond bull market has reminded us time and again just how hard it is to predict when rates will rise or fall and by how much. If you follow bonds, you might recall the markets bracing for a sustained rate increase back in 2010 as the economy pulled out of recession, or again in 2013 when the Federal Reserve said it would start tapering its bond purchases, or again at the end of 2015 when the Fed raised short-term rates for the first time in almost a decade. And yet, prognostications notwithstanding, interest rates remained anchored near historical lows. That said, rates seem to be on an upswing. With economic activity picking up, wages starting to move higher, and inflation coming 2 off recent lows, the Fed has nudged short-term rates higher twice in recent months and has signaled that further gradual increases are likely through 2018. The perceived pro-growth stance of the new U.S. administration also has played a role in framing a case for higher rates. Short-term pain, longer-term gain Bond investors are understandably concerned. If interest rates shoot up, the market value of bonds will drop sharply, with prices falling to bring yields in line with the new, prevailing higher rates. That’s the potential short-term pain. But long-term investors should actually want rates to go up. If you like bonds that pay 2%, you should love bonds that pay 4%, right? There’s a simple—though imperfect—rule of thumb that helps make clear this point. If the time frame of your investing goal exceeds the time frame of your bond portfolio (a medium-term goal matched with short-term bonds, or a long-term goal paired with bonds not quite as long-term), rising rates will work out in your favor, maybe decidedly so. Think of it this way: If you have a big cash need in the near future—say, a tuition bill coming due in a few years—and you own bonds that are long-term in nature, this time-frame mismatch could spell trouble if rates rise sharply; you’d be selling bonds that would be worth less. But if you’re saving to retire ten or 15 years down the road and rates are steadily rising, over time you’ll be earning higher and higher yields. Market Barometer Total Returns Periods Ended March 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.09% 17.43% 13.26% Russell 2000 Index (Small-caps) 11.52 26.22 12.35 Russell 3000 Index (Broad U.S. market) 10.19 18.07 13.18 FTSE All-World ex US Index (International) 6.74 13.50 4.82 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.18% 0.44% 2.34% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -2.10 0.15 3.24 Citigroup Three-Month U.S. Treasury Bill Index 0.21 0.34 0.10 CPI Consumer Price Index 0.98% 2.38% 1.23% 3 Josh Barrickman, our head of fixed income indexing for the Americas, calls it “the virtuous cycle of compounding interest at a higher rate.” The bottom line is, you can end up better off than if rates haven’t risen because you’re earning more income, which over time more than washes away any price hit. Beware of short-sighted, short-term moves This logic can be difficult to grasp, tempting anxious bond investors to make drastic shifts to lessen the immediate pain of rising rates. Unfortunately, such moves can backfire. Taking shelter in short-term bonds, for example, might seem like a good idea. Their prices generally hold up better than those of longer-term bonds in a rising-rate environment. But they also offer less income. For example, when the market started worrying about rising rates in 2010, moving into short-term securities—and staying there—would have proved costly. Through 2016, those securities returned roughly half of what the broad U.S. bond market did. Favoring high-yield bonds is another tack some investors take, expecting higher income to help cushion price declines. What has driven long-term returns for Vanguard bond funds? 4 High-yield securities, however, typically perform best when stocks are rising, making them unlikely to zig when stocks zag. We saw clear evidence of the correlation between stocks and high-yield bonds in the frantic markets following the United Kingdom’s vote to leave the European Union last year. From June 23 to June 27, both U.S. stocks and U.S. high-yield bonds lost ground. The broad U.S. bond market, meanwhile, climbed 1.2% as investors sought a safe haven. Your portfolio is more than the sum of its parts Different assets have different roles to play in a balanced and diversified portfolio. Stocks are valuable because they can produce higher returns over time, while bonds can provide a crucial counterweight to the volatility of stocks. Perhaps the most important thing to keep in mind about bonds is that although their prices can fluctuate, they remain “fixed income” securities. Barring default, you can be certain of getting income until the bonds mature. It’s that income that drives returns for patient bond investors who resist the urge to jump in and out of the market, as you can see in the accompanying box. A lot has changed since I first started following the bond market, but the important role that bonds can play in a balanced and diversified portfolio hasn’t. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2017 5 Advisor’s Report Vanguard Wellesley Income Fund returned 1.55% for Investor Shares and 1.58% for Admiral Shares for the six months ended March 31, 2017. The fund’s composite benchmark, which is weighted 65% Bloomberg Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 1.78%. The investment environment Stock markets in the United States and abroad climbed higher during the period. The Standard & Poor’s 500 Index returned 10.12%, the MSCI World Index returned 8.63%, and the MSCI EAFE Index returned 6.65%. In the United States, value and growth stocks performed similarly, as the Russell 1000 Value Index returned 10.16% and the Russell 1000 Growth Index returned 10.01%. The broad fixed income markets did not hold up as well. The Bloomberg Barclays U.S. Aggregate Bond Index returned –2.18%. The higher-quality corporate bond market performed in line with the broader fixed income market, returning –2.19% as measured by the Bloomberg Barclays U.S. Credit A or Better Bond Index. The yield on the 10-year U.S. Treasury note rose during the period, particularly after risk appetites increased following the presidential election. It closed at 2.39%, up from 1.60% six months earlier. Investors experienced a historic six months, punctuated by Donald Trump’s victory in the U.S presidential election. U.S. equities, as measured by the Standard & Poor’s 500 Index, hit a series of record highs during November and December, rising on expectations that Mr. Trump would reduce regulatory restrictions and increase fiscal stimulus by cutting corporate and individual taxes and boosting infrastructure spending. Fixed income markets, however, experienced one of their largest-ever quarterly losses in the final three months of 2016. Global sovereign yields climbed as belief that President Trump would follow expansionary fiscal policies lifted inflation expectations. Optimism that the policies of the incoming U.S. administration and Congress would emphasize tax reform and deregulation boosted credit markets, and yield spreads between Treasuries and corporates tightened during the final months of 2016. Although global merger and acquisition (M&A) volume for the calendar year declined 16.6% from 2015’s record, 2016’s $3.6 trillion in announced deals was still the third highest ever (after 2015 and 2007). Equities continued their climb higher into 2017, with investors bidding up riskier assets despite escalating political risk in Europe and eventual uncertainty about President Trump’s protectionist trade agenda. The French presidential election emerged as a primary source of anxiety, as anti-euro candidate Marine Le Pen rose in the polls during February and political rhetoric in France grew raucous 6 and rife with anti-establishment and anti-globalization themes. Solid fourth-quarter European GDP growth and strengthening global manufacturing data, however, helped boost risk appetites. While risks stemming from Donald Trump’s ambitious U.S. legislative agenda and the European elections were top of mind, economic data releases across most major economies remained robust, helping the equity rally roll on. Global fixed income markets also performed better in the first three months of 2017, buoyed by this heightened political uncertainty. The strong economic data and continued demand for yield-producing assets supported credit markets, and spreads tightened further. On the monetary policy front, the U.S. Federal Reserve raised rates twice during the period, once in December and again in March. The market was unfazed by each 25-basis-point increase, as the moves—only the second and third rate increases in the past decade—were well-telegraphed. The fund’s shortfalls Although the fund’s equity portfolio provided positive absolute returns, its results lagged the portfolio’s benchmark, the FTSE High Dividend Yield Index. The fixed income sleeve provided negative absolute and relative returns. The equity portfolio’s relative underper-formance was driven by weak security selection, particularly within industrials, financials, and health care. Overweight allocations to energy and health care, which were among the worst-performing sectors in the index, also hindered performance. Our positions in AstraZeneca and Occidental Petroleum and our avoidance of benchmark constituent Boeing were the largest detractors from relative performance. We sold off AstraZeneca to fund more attractive opportunities. On the fixed income side, we were underweight credit relative to the fixed income benchmark, which hurt relative performance as credit spreads tightened. Other factors that hindered relative performance included an out-of-benchmark allocation in agency mortgage pass-through securities, and security selection within corporate bonds in the utilities sector. The fund’s successes Overall sector allocation, a residual effect of our bottom-up security selection process, helped the stock portfolio’s relative performance. Underweight allocations to telecommunication services and consumer discretionary and an overweight allocation to financials helped, as did security selection in consumer staples and energy. Top relative contributors included Analog Devices and Eli Lilly, a new position opened during the period. The portfolio also benefited from an underweight position in Exxon Mobil. 7 In the fixed income sleeve, our yield curve/duration positioning was favorable. Our short-duration stance benefited from the Fed’s two rate increases—and it more than offset our yield curve positioning, which detracted as the curve steepened. Additionally, our positioning in noncorporate credit and selection within financial corporate issuers aided relative performance, as did our avoidance of supranationals (multinational securities). The fund’s positioning The markets seem convinced that the Trump administration is pro-economic growth, pro-inflation, and pro-cyclically higher interest rates, and we agree. U.S. economic news and inflationary lead indicators were starting to turn upward prior to the election, and the prospects for expanded fiscal policies, reduced regulations, and inflationary trade practices have added fuel to these themes. We believe that, going forward, the main challenge to fixed income markets will come from interest rate shifts, rather than credit risk. We anticipate increased volatility because of the outcome of the election, as much uncertainty remains and the predictability of the new administration continues to be low, offering opportunities for surprise. In this market context, we are focused on identifying solid company-specific investment catalysts and mispriced individual securities, rather than investing based on broad themes. We remain disciplined in our application of our investment process, which enables us to create a balanced portfolio that we believe should perform well in a variety of environments. We continue to focus on long-term, low-turnover investing, as we believe this approach has served the fund’s shareholders well over time. Predicting rates has been a challenge, given the influence of global macro factors; thus, we have been biased toward moving the portfolios to more of a neutral duration posture. While we favor being short-duration, we are limiting our duration strategies to a narrow band because of the uncertainties facing the market. We anticipate a flatter yield curve, and our inflation expectations, the primary driver of long-term interest rates, remain subdued. On the equity side, the U.S. economy is nearly a decade into a recovery. With full employment and low interest rates, the economy likely needs stimulus from tax cuts or infrastructure spending to accelerate from its current pace. Further economic stimulus is possible under President Trump, although the recent failure to pass new health care legislation suggests gridlock may continue in Washington. On a positive note, global growth seems to be improving, with positive indicators in Europe and signs of bottoming in emerging markets such as Russia and Brazil. Both U.S. exports 8 and the broader U.S. economy would gain meaningfully from improved international growth. We are watching for signs that the economy has peaked or that economic stimulus is unlikely to be approved by Congress. While the market has been strong overall in recent months, the divergence of stock performance within sectors has provided opportunities for our bottom-up stock selection process. We continue to seek quality companies that are out of favor and trading at attractive valuation multiples. At the end of the period, the equity portfolio’s largest overweighted sectors were health care, energy, and utilities. The biggest underweights were in telecommunication services, consumer discretionary, and industrials. Over the past six months, we initiated new equity positions in VF, QUALCOMM, and Bristol-Myers Squibb. We also added to our Unilever holdings. We eliminated M&T Bank, AstraZeneca, and Royal Dutch Shell and trimmed our positions in Merck & Co. and Kraft Heinz. Respectfully, John C. Keogh Senior Managing Director and Fixed Income Portfolio Manager Michael E. Stack, CFA Senior Managing Director and Fixed Income Portfolio Manager Loren L. Moran, CFA Managing Director and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Managing Director and Equity Portfolio Manager Wellington Management Company llp April 24, 2017 9 Wellesley Income Fund Fund Profile As of March 31, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.22% 0.15% 30-Day SEC Yield 2.81% 2.88% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 61 410 3,813 Median Market Cap $123.6B $116.0B $58.2B Price/Earnings Ratio 23.0x 21.7x 25.4x Price/Book Ratio 3.0x 2.9x 3.0x Return on Equity 17.2% 16.8% 16.3% Earnings Growth Rate 1.4% 1.7% 7.3% Dividend Yield 3.1% 3.1% 1.9% Foreign Holdings 5.7% 0.0% 0.0% Turnover Rate (Annualized) 13% — — Short-Term Reserves 0.3% — — Fixed Income Characteristics Bloomberg Barclays Bloomberg Credit Barclays A or Better Aggregate Fund Index Bond Index Number of Bonds 990 3,542 10,170 Yield to Maturity (before expenses) 2.9% 2.9% 2.6% Average Coupon 3.5% 3.4% 3.1% Average Duration 6.4 years 6.8 years 6.0 years Average Effective Maturity 9.5 years 9.6 years 8.2 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.97 0.56 Beta 1.02 0.31 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Microsoft Corp. Systems Software 4.9% JPMorgan Chase & Co. Diversified Banks 4.2 Wells Fargo & Co. Diversified Banks 4.1 Philip Morris International Inc. Tobacco 4.0 Johnson & Johnson Pharmaceuticals 3.5 Cisco Systems Inc. Communications Equipment 3.2 Pfizer Inc. Pharmaceuticals 3.0 Merck & Co. Inc. Pharmaceuticals 2.8 General Electric Co. Industrial Conglomerates 2.8 Dominion Resources Inc. Multi-Utilities 2.5 Top Ten 35.0% Top Ten as % of Total Net Assets 13.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2017, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2017, the annualized expense ratios were 0.23% for Investor Shares and 0.15% for Admiral Shares. 10 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 4.6% 5.6% 12.7% Consumer Staples 14.5 14.4 8.3 Energy 11.2 9.8 6.2 Financials 15.4 14.9 14.8 Health Care 13.7 10.9 13.3 Industrials 10.6 11.9 10.7 Information Technology 14.1 15.7 21.2 Materials 3.6 3.7 3.4 Real Estate 0.0 0.0 4.1 Telecommunication Services 3.3 5.1 2.1 Utilities 9.0 8.0 3.2 Sector Diversification (% of fixed income portfolio) Asset-Backed 4.7% Commercial Mortgage-Backed 0.3 Finance 27.0 Foreign 4.5 Government Mortgage-Backed 0.3 Industrial 36.8 Treasury/Agency 14.7 Utilities 6.9 Other 4.8 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 15.3% Aaa 7.1 Aa 15.1 A 42.6 Baa 19.9 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2006, Through March 31, 2017 For a benchmark description, see the Glossary. Note: For 2017, performance data reflect the six months ended March 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 6.45% 6.98% 3.81% 2.88% 6.69% Admiral Shares 5/14/2001 6.50 7.06 3.90 2.87 6.77 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2017 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.750% 9/30/19 665,000 670,819 1.3% United States Treasury Note/Bond 1.000% 9/15/17 629,315 629,611 1.2% United States Treasury Note/Bond 1.375% 9/30/18 555,270 556,830 1.1% United States Treasury Note/Bond 3.375% 5/15/44 322,125 343,617 0.7% United States Treasury Note/Bond 1.625% 6/30/20 258,195 258,438 0.5% United States Treasury Note/Bond 2.000% 2/15/25 230,870 225,712 0.4% 1 United States Treasury Note/Bond 0.875% 3/31/18 217,000 216,560 0.4% United States Treasury Note/Bond 0.625%–3.625% 6/30/17–11/15/46 1,660,405 1,621,386 3.2% 8.8% Agency Notes † 0.2% Conventional Mortgage-Backed Securities † 0.2% Nonconventional Mortgage-Backed Securities † 0.2% Total U.S. Government and Agency Obligations (Cost $4,792,319) 9.4% 2 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,500,346) † 2.9% Corporate Bonds Finance Banking Bank One Corp. 7.750% 7/15/25 25,000 31,057 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 15,534 0.0% Goldman Sachs Group Inc. 2.600%–7.500% 1/18/18–10/21/45 570,940 614,082 1.2% JPMorgan Chase & Co. 2.000%–6.300% 8/15/17–6/1/45 498,530 525,664 1.0% Morgan Stanley 1.875%–7.300% 1/5/18–1/27/45 585,365 614,266 1.2% Wachovia Corp. 5.750%–6.605% 2/1/18–10/1/25 24,500 27,557 0.1% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Wells Fargo & Co. 2.150%–5.625% 12/11/17–12/7/46 577,230 588,991 1.1% 2 Banking—Other † 4,198,238 8.2% Brokerage † 26,873 0.1% Finance Companies GE Capital International Funding Co. 4.418% 11/15/35 209,754 221,465 0.4% GE Capital International Funding Co. 2.342%–3.373% 11/15/20–11/15/25 117,660 119,353 0.2% 2 Insurance † 1,237,337 2.4% 2 Other Finance † 30,628 0.1% 2 Real Estate Investment Trusts † 165,166 0.3% 16.4% Industrial 2 Basic Industry † 123,224 0.2% Capital Goods General Electric Capital Corp. 3.100%–6.875% 2/11/21–1/10/39 103,860 125,380 0.2% General Electric Co. 2.700%–4.500% 10/9/22–3/11/44 22,725 23,456 0.1% 2 Capital Goods—Other † 776,867 1.5% Communication Comcast Corp. 2.350%–6.950% 2/1/24–8/15/45 358,345 383,019 0.7% 2 NBCUniversal Enterprise Inc. 1.662%–1.974% 4/15/18–4/15/19 131,205 131,382 0.3% NBCUniversal Media LLC 4.375% 4/1/21 26,000 27,930 0.1% 2 Verizon Communications Inc. 3.450%–5.012% 3/15/21–4/15/49 270,136 266,552 0.5% 2 Communication—Other † 921,413 1.8% 2 Consumer Cyclical † 1,425,277 2.8% Consumer Noncyclical Anheuser-Busch InBev Finance Inc. 3.300%–4.900% 2/1/23–2/1/46 416,745 437,973 0.9% Anheuser-Busch InBev Worldwide Inc. 2.500%–6.875% 7/15/18–7/15/42 159,226 167,905 0.3% Johnson & Johnson 2.450%–6.730% 11/15/23–3/1/26 93,000 93,561 0.2% Merck & Co. Inc. 2.350%–4.150% 1/15/21–5/18/43 136,880 138,913 0.3% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 19,302 0.0% Pfizer Inc. 3.000% 6/15/23–12/15/26 70,540 70,426 0.1% Philip Morris International Inc. 1.875%–4.875% 3/26/20–11/10/44 175,695 175,688 0.4% Wyeth LLC 5.950% 4/1/37 15,000 18,550 0.0% 2 Consumer Noncyclical—Other † 2,760,691 5.5% Energy Chevron Corp. 2.355%–3.191% 12/5/22–6/24/23 75,750 77,364 0.2% Dominion Gas Holdings LLC 3.550%–4.800% 11/1/23–11/1/43 24,085 24,850 0.0% Texaco Capital Inc. 8.625% 4/1/32 25,000 37,406 0.1% 2 Energy—Other † 1,350,369 2.6% 2 Other Industrial † 47,335 0.1% Technology Cisco Systems Inc. 2.200%–4.450% 1/15/20–9/20/26 130,126 131,357 0.2% Intel Corp. 3.300%–4.100% 10/1/21–5/19/46 57,755 57,902 0.1% Microsoft Corp. 2.375%–4.500% 10/1/20–2/6/47 511,461 510,423 1.0% 2 Technology—Other † 803,338 1.6% 2 Transportation † 317,595 0.6% 11,445,448 22.4% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Utilities Electric 3 Dominion Resources Inc. 2.962%–4.450% 7/1/19–12/1/24 70,880 73,416 0.2% Duke Energy Carolinas LLC 3.900%–6.100% 1/15/18–9/30/42 62,520 68,534 0.1% Duke Energy Corp. 1.625%–4.800% 8/15/17–9/1/46 104,660 103,940 0.2% Duke Energy Progress LLC 2.800%–6.300% 5/15/22–8/15/45 63,820 65,309 0.1% Progress Energy Inc. 3.150% 4/1/22 20,800 20,980 0.0% Virginia Electric & Power Co. 3.500%–6.000% 9/15/17–5/15/37 100,200 104,213 0.2% 2 Electric—Other † 1,514,360 3.0% 2 Natural Gas † 201,302 0.4% 4.2% Total Corporate Bonds (Cost $21,476,281) 43.0% 2 Sovereign Bonds (Cost $1,383,950) † 2.7% Taxable Municipal Bonds (Cost $1,332,031) † 2.9% Shares Common Stocks Consumer Discretionary McDonald’s Corp. 2,693,590 349,116 0.7% VF Corp. 4,031,500 221,611 0.4% Consumer Discretionary—Other † 338,536 0.7% 1.8% Consumer Staples Philip Morris International Inc. 7,069,560 798,153 1.6% British American Tobacco plc 6,236,455 413,769 0.8% ^ Unilever NV 7,382,790 366,777 0.7% Kraft Heinz Co. 3,010,286 273,364 0.5% Coca-Cola Co. 6,417,160 272,344 0.5% Altria Group Inc. 3,491,240 249,344 0.5% PepsiCo Inc. 1,965,270 219,835 0.4% Consumer Staples—Other † 277,670 0.6% 5.6% Energy Chevron Corp. 4,315,740 463,381 0.9% Suncor Energy Inc. 12,391,820 381,048 0.7% Exxon Mobil Corp. 4,383,210 359,467 0.7% Occidental Petroleum Corp. 4,572,770 289,731 0.6% ^ TransCanada Corp. 5,655,820 261,005 0.5% Phillips 66 2,745,930 217,533 0.4% Energy—Other † 247,832 0.5% 4.3% Financials JPMorgan Chase & Co. 9,413,380 826,871 1.6% Wells Fargo & Co. 14,586,612 811,891 1.6% BlackRock Inc. 911,880 349,715 0.7% MetLife Inc. 5,952,780 314,426 0.6% Chubb Ltd. 1,964,143 267,614 0.5% Financials—Other † 475,690 0.9% 5.9% 15 Wellesley Income Fund Market Percentage Value • of Net Shares ($000) Assets Health Care Johnson & Johnson 5,582,130 695,254 1.4% Pfizer Inc. 17,404,047 595,393 1.2% Merck & Co. Inc. 8,672,570 551,055 1.1% Novartis AG 3,141,805 233,303 0.4% Eli Lilly & Co. 2,772,600 233,203 0.4% Health Care—Other † 403,222 0.8% 5.3% Industrials General Electric Co. 18,403,570 548,426 1.1% Eaton Corp. plc 5,730,730 424,934 0.8% Union Pacific Corp. 3,214,440 340,473 0.7% 3M Co. 1,156,330 221,241 0.4% Caterpillar Inc. 2,262,200 209,842 0.4% Lockheed Martin Corp. 772,180 206,635 0.4% Industrials—Other † 133,914 0.3% 4.1% Information Technology Microsoft Corp. 14,610,420 962,242 1.9% Cisco Systems Inc. 18,702,960 632,160 1.2% Intel Corp. 13,448,950 485,104 1.0% Analog Devices Inc. 4,279,197 350,680 0.7% Information Technology—Other † 363,507 0.7% 5.5% Materials Dow Chemical Co. 5,539,190 351,960 0.7% Materials—Other † 363,156 0.7% 1.4% Telecommunication Services Verizon Communications Inc. 8,029,326 391,430 0.7% BCE Inc. 5,590,680 247,531 0.5% 1.2% Utilities Dominion Resources Inc. 6,304,370 489,030 1.0% Eversource Energy 4,633,950 272,384 0.5% Duke Energy Corp. 3,187,320 261,392 0.5% Xcel Energy Inc. 5,036,360 223,866 0.4% Utilities—Other † 531,828 1.1% 3.5% Total Common Stocks (Cost $14,225,916) 38.6% Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.965% 2,993 299,408 0.6% 16 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Bank of America Securities, LLC (Dated 3/31/17, Repurchase Value $59,304,000, collateralized by Government National Mortgage Assn., 3.500%, 2/20/47, with a value of $60,486,000) 0.800% 4/3/17 59,300 59,300 0.1% Deutsche Bank Securities, Inc. (Dated 3/31/17, Repurchase Value $8,101,000, collateralized by U.S. Treasury Bill 0.000%, 5/25/17, and U.S. Treasury Note/Bond 2.125%, 2/15/41, with a value of $8,262,000) 0.810% 4/3/17 8,100 8,100 0.0% HSBC Bank USA (Dated 3/31/17, Repurchase Value $67,704,000, collateralized by Federal National Mortgage Assn., 3.500%, 1/1/47–2/1/47, with a value of $69,058,000) 0.770% 4/3/17 67,700 67,700 0.2% RBC Capital Markets LLC (Dated 3/31/17, Repurchase Value $11,501,000, collateralized by Federal Home Loan Mortgage Corp., 2.910%–3.500%, 6/1/37– 3/1/47, Federal National Mortgage Assn., 3.500%–4.000%, 2/1/47– 3/1/47, and Government National Mortgage Assn., 4.000%, 4/20/46–2/20/47, with a value of 11,730,000) 0.770% 4/3/17 11,500 11,500 0.0% RBS Securities, Inc. (Dated 3/31/17, Repurchase Value $6,200,000, collateralized by U.S. Treasury Note/Bond 0.625%, 4/30/18, with a value of $6,328,000) 0.780% 4/3/17 6,200 6,200 0.0% 0.3% Total Temporary Cash Investments (Cost $452,177) 0.9% Total Investments (Cost $45,163,020) 100.4% 17 Wellesley Income Fund Percentage Amount of Net ($000) Assets Other Assets and Liabilities Other Assets Investment in Vanguard 3,549 Receivables for Accrued Income 308,358 Receivables for Capital Shares Issued 67,797 Other Assets 18,071 Total Other Assets 0.8% Liabilities Payables for Investment Securities Purchased (158,980) Collateral for Securities on Loan (304,933) Payables to Investment Advisor (6,471) Payables for Capital Shares Redeemed (60,039) Payables to Vanguard (54,579) Other Liabilities (9,279) Total Liabilities (1.2%) Net Assets 100.0% 18 Wellesley Income Fund At March 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 44,858,486 Overdistributed Net Investment Income (27,989) Accumulated Net Realized Gains 145,888 Unrealized Appreciation (Depreciation) Investment Securities 6,270,595 Futures Contracts (2,549) Forward Currency Contracts (7,494) Foreign Currencies 172 Net Assets Investor Shares—Net Assets Applicable to 548,142,315 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 591,717,766 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $288,382,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $8,470,000 have been segregated as collateral for open forward currency contracts. 2 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $4,999,162,000, representing 9.8% of net assets. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $304,933,000 of collateral received for securities on loan, of which $5,525,000 is held in cash. 6 Cash of $10,820,000 has been segregated as initial margin for open futures contracts.
